Citation Nr: 1015502	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  08-31 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.	Entitlement to service connection for erectile dysfunction 
(ED) as secondary to the service connected disability of 
diabetes mellitus type II.

2.	Entitlement to service connection for peripheral 
neuropathy of right upper extremity as secondary to the 
service connection disability of diabetes mellitus type 
II.

3.	Entitlement to service connection for peripheral 
neuropathy of left upper extremity as secondary to the 
service connection disability of diabetes mellitus type 
II. 

4.	Entitlement to service connection for peripheral 
neuropathy of right lower extremity as secondary to the 
service connection disability of diabetes mellitus type 
II. 

5.	Entitlement to service connection for peripheral 
neuropathy of left lower extremity as secondary to the 
service connection disability of diabetes mellitus type 
II. 

6.	Entitlement to an initial increase for the evaluation of 
service connected early diabetic nephropathy changes as 
secondary to the service connected disability of diabetes 
mellitus type II, currently evaluated at 0 percent. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1968 to June 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2007 by the 
Department of Veterans Affairs (VA) San Juan, Commonwealth of 
Puerto Rico, Regional Office (RO). 


FINDINGS OF FACT

1.	The evidence of record does not demonstrate that the 
Veteran has a diagnosis of erectile dysfunction.

2.	The evidence of record does not demonstrate that the 
Veteran has a diagnosis of peripheral neuropathy in the 
upper or lower extremities.

3.	The Veteran's early diabetic nephropathy changes is not 
manifested by constant albuminuria, edema, or decreased 
kidney function, and the Veteran's diastolic blood 
pressure was never 100 or more, or systolic blood pressure 
was never 160 or more.


CONCLUSION OF LAW

1.	The criteria for service connection for ED as secondary to 
service connected diabetes mellitus type II have not been 
met.  38 U.S.C.A §§ 1101, 1110, 1112 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

2.	The criteria for service connection for peripheral 
neuropathy of upper and lower extremities as secondary to 
service connection disability of diabetes mellitus type II 
has not been met.  38 U.S.C.A §§ 1101, 1110, 1112 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2009).

3.	The criteria for a higher initial rating than 0 percent 
for early diabetic nephropathy changes secondary to 
diabetes mellitus type II are not met.           38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.104, Diagnostic Code 7101 (2009); 38 C.F.R. §§ 4.115a, 
4.115b, Diagnostic Code 7541 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide and; 
(3) that the claimant is expected to provide. 

In May 2007, the agency of original jurisdiction (AOJ) 
provided the notice required by 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2009).  Specifically, the AOJ 
notified the Veteran of information and evidence necessary to 
substantiate the claims for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide. 

The notice requirements described above apply to all five 
elements of a service connection claim: (1) veteran status; 
(2) existence of disability; (3) connection between service 
and the disability; (4) degree of disability; and (5) 
effective date of benefits where a claim is granted.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran was notified of the Dingess requirements in the June 
2007 notice. 

It is, therefore, the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  In addition, the VA has also done everything 
reasonably possible to assist the Veteran with respect to his 
claim for benefits, such as obtaining medical records and 
providing VA examinations.  Consequently, the duty to notify 
and assist has been met.

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  38 C.F.R § 3.303 (2008); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In addition, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  However medical evidence is required to show this 
secondary cause-and-effect relationship; mere lay opinion 
will not suffice.  See Lanthan v. Brown, 7 Vet. App. 359, 365 
(1995).

Erectile Dysfunction Secondary to Diabetes Mellitus Type II

The Veteran alleges that his disability of erectile 
dysfunction is secondary to his service connected diabetes 
mellitus type II.  The Veteran was granted service connection 
for diabetes mellitus type II associated with herbicide 
exposure by the RO in October 2007 with a 10 percent 
evaluation, effective February 5, 2007.

The Veteran's in-service treatment records are absent of any 
treatment or complaint of ED and his separation examination 
is also negative of any abnormal conditions.

The Veteran underwent a VA examination in June 2007 for his 
ED.  The Veteran reported no problem in sexual function but 
stated he has a frequency of micturition of ten times per 
day.  There was no report of incontinence, impotence, 
recurrent urinary tract infections, or any history of trauma 
or surgery to the penis of testicle.  The Veteran stated 
vaginal penetration and ejaculation was possible.  See VA 
genitourinary examination, dated June 2007.

A physical examination reported normal penis size with no 
deformities.  The testicles, including epididymis and 
spermatic cords were normal.  The anus and rectal walls were 
also normal.  The Veteran was diagnosed with mild 
albuminuria, most likely than not, secondary to diabetes 
mellitus.  The examiner stated " there is no sexual function 
problem in this [V]eteran."  Id.

Based on the evidence of record, the Board must deny the 
Veteran's claim. While the Veteran is competent to testify as 
to his symptoms, he is not competent or qualified, as a 
layperson, to render a diagnosis or an opinion concerning 
medical causation.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Specifically, where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu, supra.  

Therefore, as there is no competent and probative evidence 
demonstrating that the Veteran has a current sexual 
dysfunction, although the Veteran is service connection to 
diabetes mellitus, service connection is not warranted.  
Without a disability, there can be no entitlement to 
compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for ED secondary to diabetes mellitus type 
II.  As such, that doctrine is not applicable in the instant 
appeal, and his claim must be denied.  38 U.S.C.A. § 5107.




Peripheral Neuropathy Secondary to Diabetes Mellitus Type II

The Veteran alleges that his current disability of bilateral 
peripheral neuropathy of the upper and lower extremities, 
bilaterally, is secondary to his service connected diabetes 
mellitus type II.  As stated above, he was granted service 
connection for diabetes mellitus type II associated with 
herbicide exposure with a 10 percent evaluation, effective 
February 5, 2007.

In May 2007, the Veteran underwent a VA diabetes mellitus 
examination.  The Veteran reported a diagnosis of diabetes 
mellitus in November 2006 and his condition has been stable 
through diet and exercise.  Symptoms of peripheral neuropathy 
were exhibited as paresthesias.  A physical examination of 
the upper extremities and the lower extremities were normal.  
A neurological examination revealed normal coordination, 
orientation, no motor or sensory loss.  See VA diabetes 
mellitus examination, dated May 2007.

The Veteran underwent a VA peripheral neuropathy examination 
in May 2007.  He reported a history of numbness in his upper 
extremities with an intensity of 3 out of 10 and flare ups of 
8 out of 10 occurring weekly with a duration of 3 to 4 hours.  
The Veteran denied precipitating factors or aggravating 
factors and denied alleviating factors but noted that 
controlling his diabetes helps alleviate his symptoms.  He 
further stated that he has paresthesisa occasionally in his 
lower extremities and mainly in his upper extremities.  See 
VA peripheral neuropathy examination, dated May 2007.

The physical examination revealed no paralysis, wasting, and 
atrophies in neither the upper or lower extremities.  There 
was "[full range of motion] in upper and lower extremities 
upon flexion and extension in all four extremities."  He was 
also able to "complete full range of motion with all 
extremities against resistance and without resistance."  
There was no pain or fatigue noted throughout any movement.  
The VA examiner determined there was "no evidence of 
peripheral neuropathy neither in upper or lower 
extremities."  Id. 

In June 2007, the Veteran was examined by his private doctor, 
Dr. G. Jones, in an electrodiagnostic examination of his 
motor and sensory nerves of his upper extremities.  The nerve 
conduction studies showed "normal values for velocity, 
latency, amplitude for all motor and sensory nerves 
studied... No evidence of peripheral neuropathy in [upper 
extremities] at present time."  See Dr. G. Jones private 
treatment report, dated June 2007. 

Based on the evidence of record, the Board must deny the 
Veteran's claim for bilateral peripheral neuropathy of the 
upper and lower extremities.  As stated above, while the 
Veteran is competent to report his symptoms, he is not a 
expert qualified to render a diagnosis of a medical condition 
or opinion regarding the etiology of the condition.  See 
Espiritu, supra. 

According to the evidence of record, the Veteran does not 
have a diagnosed condition of peripheral neuropathy of the 
upper or lower extremities.  Therefore, as there is no 
competent and probative evidence demonstrating a current 
disability, the claims must be denied.  See Degmetich, supra. 

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the Veteran's claims of entitlement to 
service connection for bilateral peripheral neuropathy of the 
upper and lower extremities secondary to diabetes mellitus 
type II.  As such, that doctrine is not applicable in the 
instant appeal, and his claim must be denied.  
38 U.S.C.A. § 5107.

In reaching the above conclusions, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b) 
(West 2002).  However, as the preponderance of the evidence 
is against the Veteran's claims, the doctrine is not for 
application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




Increased Rating 

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. §§ 
4.7, 4.14.  In an appeal of an initial rating (such as in 
this case), consideration must be given to "staged" ratings, 
i.e., disability ratings for separate periods of time based 
on the facts found. See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  The Board will thus consider entitlement to 
"staged ratings."

The Veteran is currently assigned a noncompensable (zero 
percent) disability evaluation for early diabetic nephropathy 
as secondary to the service connected disability of diabetes 
mellitus type II pursuant to 38 C.F.R. § 4.115b, Diagnostic 
Code 7541.  Under that diagnostic code, renal involvement in 
diabetes mellitus should be rated as renal dysfunction.  Id.

The general rating formula applicable to the evaluation of 
renal dysfunction provides that a noncompensable rating is 
assigned where there is albumin and casts with history of 
acute nephritis; or, hypertension that is noncompensable 
under Diagnostic Code 7101.  A 30 percent rating is warranted 
due to albumin constant or recurring with hyaline and 
granular casts or red blood cells; or, transient or slight 
edema or hypertension at least 10 percent disabling under 
Diagnostic Code 7101.  A 60 percent rating is warranted where 
there is constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension at least 40 
percent disabling under Diagnostic Code 7101.  An 80 percent 
rating requires persistent edema and albuminuria with BUN 40 
to 80mg percent; or, creatinine 4 to 8mg percent; or, 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion.  A 100 
percent evaluation is assigned for renal dysfunction 
requiring regular dialysis, or precluding more than sedentary 
activity from one of the following: persistent edema and 
albuminuria; or, BUN more than 80mg percent; or, creatinine 
more than 8mg percent; or, markedly decreased function of 
kidney or other organ systems, especially cardiovascular.  38 
C.F.R. § 4.115a.

Under 38 C.F.R. § 4.104, Diagnostic Code 7101 hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension), is assigned a 10 percent rating for diastolic 
blood pressure predominantly 100 or more, or systolic blood 
pressure predominantly 160 or more.  A 20 percent rating is 
warranted for diastolic pressure of predominantly 110 or 
more, or; systolic pressure that is predominantly 200 or 
more.  A 40 percent rating is assigned for diastolic pressure 
that is predominantly 120 or more. A 60 percent rating is 
assigned where diastolic pressure is predominantly 130 or 
more.

A note to the rating criteria provides that a 10 percent 
rating is the minimum evaluation for an individual with a 
history of diastolic blood pressure predominantly 100 or more 
who requires continuous medication for control.  Hypertension 
or isolated systolic hypertension must be confirmed by 
readings taken two or more times on at least three different 
days.  Further addenda to the rating criteria provide that 
hypertension is to be evaluated separately from hypertensive 
heart disease and other types of heart disease.

The Veteran underwent a VA examination in May 2007 where he 
reported onset of diabetes mellitus and hypertension in 
November 2006.  He stated the diabetes was stable and was 
treated with diet and exercise.  He denied symptoms of 
diabetic nephropathy.  See VA diabetes mellitus examination.

A physical examination measured his blood pressure reading at 
139/90, 135/93, and 124/85.  No symptoms of diabetic 
nephropathy were present.  As stated above, there were no 
abnormalities of the extremities related to diabetes.  The 
examiner stated that hypertension was not a complication of 
diabetes since it was diagnosed by the same time of diabetes 
mellitus and has not worsened or increased by the condition.  
Furthermore, early diabetic nephropathy changes was diagnosed 
as a complication of diabetes where "even though the 
diabetes was diagnosed only about 6 months [prior to this 
examination], many patients have diabetes type 2 many years 
before the diagnosis is made.  Id. 

In addition, the Veteran was diagnosed with mild albumunuria 
most likely than not secondary to diabetes mellitus in a June 
2007 VA genitourinary examination.  See VA genitourinary 
examination.

In view of the above, the preponderance of the evidence is 
against the claim for an increased rating.  In evaluating 
this disorder under the existing criteria based upon renal 
dysfunction, the assignment of the next higher 30 percent 
evaluation would require evidence of albumin constant or 
recurring with hyaline and granular casts or red blood cells; 
or, transient or slight edema or hypertension at least 10 
percent disabling.  See 38 C.F.R. § 4.115a.  The evidence 
does not reflect that this is the case.  Although the Veteran 
was diagnosed with mild albumunuria, there is no evidence of 
recurring albumin with hyaline and granular cases or red 
blood cells. There is also no evidence of edema or 
hypertension of a diastolic blood pressure predominantly 100 
or more, or systolic blood pressure predominantly 160 or 
more.

Following consideration of each of these components of the 
applicable rating criteria, the schedular requirements to 
assign the next higher 30 percent evaluation have not been 
met.

The evidence does not suggest that service connected early 
diabetic nephropathy changes due to diabetes mellitus has 
caused the Veteran marked interference with employment, 
meaning above and beyond that contemplated by his current 
schedular rating.  He is presently employed fulltime as a 
computer technician and has no reported time lost from his 
employment during the last twelve months since May 2007.  The 
present level of disability compensation is also intended to 
take into account the degree of impairment in occupational 
capacity attributed to service-connected disability.  See 38 
C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
The disorder under evaluation has not necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards.  In the absence of the evidence of such factors, 
the Board is not required to remand this case to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying a claim for increased 
rating for hypertension with early nephropathy, associated 
with diabetes mellitus.  The preponderance of the evidence is 
unfavorable on the claim, and under these circumstances the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3.  See also Gilbert, supra.




ORDER

Entitlement to service connection for erectile dysfunction as 
secondary to the service connected disability of diabetes 
mellitus type II is denied.

Entitlement to service connection for peripheral neuropathy 
of right upper extremity as secondary to the service 
connection disability of diabetes mellitus type II is denied.

Entitlement to service connection for peripheral neuropathy 
of left upper extremity as secondary to the service 
connection disability of diabetes mellitus type II is denied. 

Entitlement to service connection for peripheral neuropathy 
of right lower extremity as secondary to the service 
connection disability of diabetes mellitus type II is denied. 

Entitlement to service connection for peripheral neuropathy 
of left lower extremity as secondary to the service 
connection disability of diabetes mellitus type II is denied. 

Entitlement to an initial increase for the evaluation of 
service connected early diabetic nephropathy changes as 
secondary to the service connected disability of diabetes 
mellitus type II, currently evaluated at 0 percent, is 
denied. 




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


